                Case:
ILND 450 (Rev. 10/13)    1:18-cv-05220
                      Judgment in a Civil Action   Document #: 19 Filed: 10/12/18 Page 1 of 1 PageID #:160

                                         IN THE UNITED STATES DISTRICT COURT
                                                       FOR THE
                                            NORTHERN DISTRICT OF ILLINOIS

    Able Home Health, LLC,

    Plaintiff(s),
                                                                     Case No. 18 CV 5220
    v.                                                               Judge John Robert Blakey

    Family Physicians Inc.,

    Defendant(s).

                                                     JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s) Able Home Health, LLC
                    and against defendant(s) Family Physicians Inc.
                    in the amount of $6,243.75 ,

                              which          includes       pre–judgment interest.
                                             does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


                    other:

This action was (check one):

         tried by a jury with Judge     presiding, and the jury has rendered a verdict.
         tried by Judge     without a jury and the above decision was reached.
         decided by Judge John Robert Blakey on a motion.



Date: 10/12/2018                                                 Thomas G. Bruton, Clerk of Court

                                                                 G. Lewis , Deputy Clerk
